Citation Nr: 9900115	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-37 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
service-connected coronary artery disease, from February 1, 
1995 to November 30, 1995.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967 and from April 1975 to August 1993.

This matter comes before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a July 1995 rating determination by the Huntington, West 
Virginia Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in failing to award a 
disability rating greater than 60 percent for coronary artery 
disease from February 1, 1995 through November 30, 1995.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a rating in excess of 60 percent for 
coronary artery disease for the period February 1, 1995 
through November 30, 1995.



FINDING OF FACT

The veteran's coronary artery disease, did not show chronic 
residual findings of congestive heart failure, angina on 
moderate exertion or that more than sedentary employment was 
precluded during the period from February 1, 1995 through 
November 30, 1995.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
coronary artery disease are not met for the period of 
February 1, 1995 through November 30, 1995.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.104 
Diagnostic Code 7005 (effective prior to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Back ground.  In a July 1994 rating determination 
service connection was established for hypertension and a 
noncompensable evaluation was assigned.  In September 1994 
the veteran filed a claim for service connection for a heart 
disorder following hospitalization for a myocardial 
infarction.  In a July 1995 rating determination, service 
connection was established for coronary artery disease with 
myocardial infarction as secondary to hypertension.  A 
temporary total (100 percent) rating was assigned from July 
1994, and a 30 percent evaluation was placed into effect 
beginning in February 1995.  

In a January 1996 claim for increase the veteran informed the 
RO that he had been admitted to the hospital on December 1, 
1995 for another heart attack.  He indicated that he could no 
longer work or do everyday household chores.  In a March 1996 
rating determination, the rating for coronary artery disease 
was increased to 60 percent, effective February 1, 1995 and 
temporary total rating for coronary artery disease was 
assigned from December 1995.  The 60 percent evaluation was 
restored beginning in July 1996.  

A May 1996 rating decision shows the veteran was assigned a 
100 percent rating following a one year period of 
convalescence for a February 1996 coronary artery bypass 
graft, effective from December 1995.  The 60 percent 
evaluation was restored in April 1997.  In an August 1996 
rating determination the RO found that the evidence of record 
was consistent with a 100 percent evaluation due to the 
veterans angina on moderate exertion and the fact that he 
was able to perform only sedentary labor.  The veteran was 
assigned a 100 percent rating effective December 1995.  Thus, 
since the veteran was assigned a compensable evaluation for 
his heart disorder, effective from July 1994, he was assigned 
a 100 percent rating for the period July 7, 1994 to February 
1, 1995; a 60 percent rating from February 1, 1995 to 
December 1, 1995; and since December 1, 1995, a 100 percent 
rating.  The veteran essentially contends that he is entitled 
to a 100 percent schedular rating throughout this entire 
period, including from February 1, 1995 to November 1995.  

The medical evidence to be considered for the evaluation of 
the veterans condition during the relevant period on appeal 
includes the report of an examination conducted for VA 
purposes in January 1995, VA outpatient treatment records 
dated in June, August, October and November 1995, a VA Echo 
Report from September 1995, and VA cardiac ejection 
fraction/wall motion studies from September and October 1995. 

The January 1995 VA examination notes the veterans history 
of myocardial infarction and hypertension.  The veterans 
medications included nitroglycerin on an as needed basis.  
The last dose taken was a day before the examination when the 
veteran began feeling funny after running upstairs to 
answer the telephone.  His primary complaint was of chest 
pain when nervous.  He stated that he does not experience 
chest pain on walking simply because he walks slowly and that 
he was not working.  The veterans blood pressure was 130/78 
and his pulse was approximately 90 beats per minute and 
irregularly irregular.  Respirations were 18 and non-labored 
and the chest was clear to auscultation bilaterally.  The 
heart had an occasional S3 gallop and a base rate of 
approximately 85 to 95 beats per minute.  The pertinent 
clinical impression was status post myocardial infarction 
with hypertension seemingly under control.  

VA treatment reports dated from June 1995 to November 1995, 
showed that on June 20, the veteran reported feeling bad 
the week before and was told to double his medication.  His 
history of a myocardial infarction was noted and it was also 
noted that he had not received follow-up treatment since that 
time.  He was referred to a cardiologist for evaluation of 
his cardiac status.  An outpatient treatment record dated in 
August 1995, simply listed the medications the veteran was 
receiving, and it was noted that an echocardiogram was 
ordered.  

A September 1995 VA Echo Report showed the right atrial 
chamber and left ventricular chamber were both enlarged.  
There was moderate global hypokinesis and an estimated 
ejection fraction of 30 percent.  There was also aortic valve 
sclerosis and mitral annular calcification.  Doppler 
interrogation showed trace tricuspid regurgitation and a 
moderator band was noted in the right ventricle.  A cardiac 
ejection fraction and wall motion study was incomplete due to 
technically unsatisfactory anterior view data.  Nevertheless, 
the left ventricular ejection fraction was in the 41 to 47 
percent range and the maximum rate of left ventricular 
emptying was significantly decreased while that for filling 
was normal.  Based only on the left anterior oblique view, 
there was septal hypokinesis while the apicoinferior and 
posterior lateral walls appeared to contract adequately.  

In October 1995 the veteran complained of occasional chest 
pain for the past two months.  The clinical impression was 
coronary artery disease and old lateral wall myocardial 
infarction; mild left ventricular dysfunction and 50 percent 
left main coronary artery lesions and atypical chest pain.  A 
cardiac ejection fraction and wall motion study at that time 
showed a normal resting gated global left ventricular 
ejection fraction of 54 percent associated with decreased 
maximal rate of left ventricular emptying, though the rate of 
filling was normal, with normal left and right ventricular 
contraction patterns.  The left and right ventricular cavity 
volumes were similar throughout the cardiac cycle.  The left 
ventricular septal and free wall appeared somewhat thickened.  
One explanation for the ten percent difference between the 
September study and the present study in left ventricular 
ejection fraction was that the veteran no longer had an 
arrhythmia which was present in September.

In November 1995 it was noted that the veteran had not 
experienced any chest pain since his last visit and was 
physically active.  The examiner commented that the veterans 
exercise tolerance was good and there were no changes in 
the electrocardiogram and only a small area of reversible 
ischemia.  The veteran was determined to be asymptomatic and 
was to continue his current medical therapy.  

Thereafter, a December 1995 medical report from Good 
Samaritan Hospital shows the veteran was admitted for a two 
week history of increasing chest discomfort both at rest and 
with effort.  An electrocardiogram showed hyperacute anterior 
wall myocardial infarction.  As previously mentioned, the 
veteran was subsequently assigned a 100 percent schedular 
rating, effective from December 1, 1995.

Analysis.  Under the criteria in effect for the period at 
issue, a 100 percent evaluation may be assigned for 
arteriosclerotic heart disease where the evidence shows that, 
after a six-month period following acute illness from 
coronary occlusion or thrombosis, the veteran continues to 
have chronic residual findings of congestive heart failure or 
angina on moderate exertion, or the condition precludes more 
than sedentary employment.  A 60 percent rating is assigned 
following a typical history of acute coronary occlusion or 
thrombosis, or with a history of substantiated repeated 
anginal attacks, more than light manual labor not feasible.  
38 C.F.R. Diagnostic Code 7005, effective prior to January 
12, 1998.  

The Board notes that the veteran registered no significant 
cardiovascular complaints at the January 1995 VA examination, 
other than chest pain when nervous.  No symptoms or findings 
suggesting congestive heart failure, angina on moderate 
exertion or that disability precluded sedentary manual labor 
were recorded.  The Board also notes that the veteran had 
received no follow-up treatment since his July 1994 
myocardial infarction until June 1995.  Other pertinent 
medical findings show that in October 1995 the veteran 
complained of occasional chest pain over the last two months, 
but in November 1995 he had not experienced any chest pain 
since his last visit and was physically active.  The examiner 
commented that the veteran was asymptomatic with good 
exercise tolerance and there was no electrocardiogram changes 
and only a small area of reversible ischemia.  

In essence, the record shows that from January 1995 the 
veteran's coronary artery disease remained stable and 
productive of no increase in symptoms until December 1995, 
when he was hospitalized for a myocardial infarction.  The RO 
subsequently increased the rating for the veteran's heart 
disease to 100 percent, effective December 1995.  Since the 
evidence establishes that the increase in disability 
warranting a 100 percent evaluation occurred on December 1, 
1995, the Board finds that a 100 percent evaluation is not 
warranted prior thereto.  

After consideration of the evidence, the Board finds that the 
criteria for an increased rating of 100 percent were not met 
from February 1, 1995 to November 1995.  Specifically, 
clinical findings reported in VA hospital records and 
outpatient treatment records dating from January to November 
1995, do not reflect evidence of chronic residual findings of 
congestive heart failure or angina on moderate exertion.  Nor 
did they indicate that the veteran was precluded from more 
than sedentary employment.  Thus, the level of disability 
shown was encompassed by the rating assigned and with due 
consideration to the provision of 38 C.F.R. § 4.7, an 
evaluation in excess of 60 percent was not warranted for the 
period February 1995 to November 1995.  

ORDER

Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease, for the period February 1, 1995 to 
November 30, 1995 is denied.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
